Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 1 of 6 PageID 1




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION


OLIVIA STOLZ,
                                                     CASE NO.:
       Plaintiff,

V.

A. GUPTA, M.D.. P.A., d/b/a
SUNSHINE WALK-IN/ URGENT CARE,
A Florida Profit Corporation, and
ANITA GUPTA. M.D., an individual,

       Defendants.
-------------

                                           COMPLAINT

       Plaintiff. OLIVIA STOLZ, ( .. Plaintiff') by and through her undersigned counsel, sues

Defendants A. GUPTA. M.D., P.A., ('"AGPA"), a Florida Profit Corporation, and ANITA

GUPTA, M.D., ("DR GUPTA"), an individual, (collectively "Defendants"), and alleges as

follows:

                                     Jurisdiction and Venue

        I.     This is an action for damages by Plaintiff against her former employers for

violations of the Fair Labor Standards Act of 1938, 29 U.S.C. §§ 201, et seq. ("FLSA"); and the

Florida Minimum Wage Act, Fla. Stat. § 448.110 ("'FMWA"). This Court has jurisdiction over

Plaintiffs claims pursuant to 28 U.S.C. § 1331, and supplemental jurisdiction over Plaintiff's state

law claims pursuant to 28 U.S.C. § 1367.

       2.      Venue is proper in this District Court because it is the location and/or residence of

the Defendants, and the substantial part of the events giving rise to the instant action occurred in
Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 2 of 6 PageID 2
Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 3 of 6 PageID 3
Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 4 of 6 PageID 4
Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 5 of 6 PageID 5
Case 6:20-cv-01837-RBD-LRH Document 1 Filed 10/06/20 Page 6 of 6 PageID 6
